TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-10-00437-CR





Eric Fitzgerald Mayberry, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF MILAM COUNTY, 20TH JUDICIAL DISTRICT
NO. CR22340, HONORABLE ED MAGRE, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N
 
A jury found appellant Eric Fitzgerald Mayberry guilty of possessing more than one
but less than four grams of cocaine with intent to deliver.  See Tex. Health & Safety Code Ann.
§ 481.112(a), (c) (West 2010).  The court assessed punishment, enhanced by a previous felony
conviction, at twenty years’ imprisonment.
Appellant’s court-appointed attorney has filed a motion to withdraw supported by a
brief concluding that the appeal is frivolous and without merit.  The brief meets the requirements of
Anders v. California, 386 U.S. 738, 744 (1967), by presenting a professional evaluation of the
record demonstrating why there are no arguable grounds to be advanced.  See also Penson v. Ohio,
488 U.S. 75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State,
516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972);
Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).  Appellant received a copy of counsel’s
brief and was advised of his right to examine the appellate record and to file a pro se brief.  See
Anders, 386 U.S. at 744.  No pro se brief has been filed.
We have reviewed the record and find no reversible error.  See Garner v. State,
300 S.W.3d 763, 766 (Tex. Crim. App. 2009); Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim.
App. 2005).  We agree with counsel that the appeal is frivolous.  Counsel’s motion to withdraw
is granted.
The judgment of conviction is affirmed.
 
 
                                                ___________________________________________
                                                Jan P. Patterson, Justice
Before Justices Patterson, Pemberton and Henson
Affirmed
Filed:   December 8, 2010
Do Not Publish